DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
This is in response to application no. 16/723, 157 filed on December 20, 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 12-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over an Information disclosure statement (IDS) submitted by the applicant on 03/20/2020, Korean document (KR 20150011654) in view of Masuike et al. (Patent No. US 10,733, 879 B2) foreign priority date Sep. 27, 2016.

(¶¶0019-0020-The device 10 may generate image data of an image photographing predetermined region through a camera sensor…device 10 generates location information and transmit it to a server 20. Note that time and date always existed) from an on-board device that is configured to capture an image of surroundings of a vehicle and produces the captured image (Fig. 1, ¶0017-device 10 installed in a vehicle capable of photographing the outside of the vehicle); store brightness information of the (¶¶0002, 0019-0020- obtaining brightness information of an image photographing a predetermined region, and transmitting a dark area notification data to the server 20. Note that the predetermined region includes a road pedestrians walking. See ¶0002. A sever storing information is well known before the effective filing date of the invention. Official Notice taken) on the image capture date and time (Note that time and date always existed, and when the server 20 receives the transmitted information there exists a time and date), the brightness information being detected based on the captured image and the image capture location (¶¶0020, 0022- the device 10 may generate image data of an image photographing a predetermined region and generate brightness information of the image by analyzing the generated image); and send the brightness information to a mobile terminal (¶0022-the server 20 may transmit notification data about dark area to the corresponding smartphone of the user who is moving on foot).
Korean document is silent regarding a surrounding including sidewalk.
However,  Masuike discloses a surrounding including a sidewalk (Fig. 1, a sidewalk). 


Regarding claim 2, Korean document  in view of Masuike discloses the server according to claim 1. Korean document further discloses wherein the brightness information contains at least one of information on a position of a part of the sidewalk shaded in daytime, and information on a position of a part of the sidewalk lit by a light source in nighttime (¶0020- determining whether the area is dark area based on the generated brightness information. The dark area includes a road pedestrian passes at night. ¶0002).
Regarding claim 3, Korean document  in view of Masuike discloses the server according to claim 1. Korean document further discloses wherein the circuitry is further configured to: receive the captured image from the on-board device (¶¶0019-0020, 0022- obtaining brightness information of an image photographing a predetermined region, and transmitting a dark area notification data to the server 20); and detect the brightness information of the sidewalk on the image capture date and time based on the captured image and the image capture location (¶¶0020, 0022- the device 10 may generate image data of an image photographing a predetermined region and generate brightness information of the image by analyzing the generated image. Note that time and date always existed, and when the server 20 receives the transmitted information there exists a time and date).
Regarding claim 4, Korean document in view of Masuike discloses the server according to claim 1. Korean document further discloses wherein the circuitry is configured to receive the (¶¶0019-0020, 0022- the device 10 may generate image data of an image photographing a predetermined region and generate brightness information of the image by analyzing the generated image. The server 20 receives dark area notification data indicating whether the area photographed from device 10), the brightness information being detected by the on-board device based on the captured image and the image capture location(¶¶0020, 0022- the device 10 may generate image data of an image photographing a predetermined region and generate brightness information of the image by analyzing the generated image).
Regarding claim 6, Korean document  in view of Masuike discloses the server according to claim 1. Korean document further discloses wherein the circuitry is configured to receive a current location of the mobile terminal (¶0020-The device 10 generates location information corresponding to the image…the device 10 may determine that the corresponding area is dark and may include current location information and transmit it to the server 20) and send to the mobile terminal brightness information containing information on a position of a shaded part or a lit part corresponding to the current location of the mobile terminal (¶0022-the server 20 may transmit notification data about a dark area to the corresponding smartphone) at a time of day corresponding to a current time (¶0029-the location generator generates location information at the time the image is captured).
Regarding claim 7, Korean document  in view of Masuike discloses the server according to claim 1. Korean document further discloses wherein the circuitry is configured to send brightness information of a position designated by the mobile terminal (¶0020-The device 10 generates location information corresponding to the image…the device 10 may determine that the corresponding area is dark and may include current location information and transmit it to the server 20) to the mobile terminal (¶0022-the server 20 may transmit notification data about a dark area to the corresponding smartphone).
Regarding claim 12, claim 12 is directed to a  non-transitory storage medium storing a program claim and includes limitations analogous to claim 1. Thus, claim 12 is rejected due to similar reasons set forth above with respect to claim 1. 
Regarding claim 13, claim 13 is directed to a  non-transitory storage medium storing a program claim and includes limitations analogous to claim 2. Thus, claim 13 is rejected due to similar reasons set forth above with respect to claim 2. 
Regarding claim 14, Korean document discloses a method for providing information by an on-board device and a server, the method comprising: (a) capturing an image of surroundings of a vehicle and producing the captured image by the on-board device (Fig. 1, ¶0017-the device 10 installed in the moving object may include devices capable of photographing the outside of the vehicle); (b) detecting brightness information of the (¶¶0002, 0020, 0022- the device 10 may generate image data of an image photographing a predetermined region and generate brightness information of the image by analyzing the generated image. Note that a time and date always existed, and when the device 10 generates the image data there exists a time and date); and (c) sending the brightness information from the server to a mobile terminal (¶¶0020, 0022-the device 10 may determine that the corresponding area is dark and may include current location information and transmit it to the server 20).
Korean document is silent regarding a  surrounding including sidewalk.
However, Masuike discloses a  surrounding including a sidewalk (Fig. 1, a sidewalk). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Korean document to include a  surrounding including a sidewalk as taught by Masuike for transmitting a state of sidewalk to at least one of an in-vehicle device  and a smartphone (Masuike: col. 8, lines 28-32).  

Regarding claim 15, Korean document in view of Masuike discloses the method for providing information according to claim 14. Korean document further discloses (d) storing the brightness information of the sidewalk on the image capture date and time in the server (¶¶0019-0020- obtaining brightness information of an image photographing a predetermined region, and transmitting a dark area notification data to the server 20.  A sever storing information is well known before the effective filing date of the invention. Official Notice taken. Furthermore, note that a time and date always existed, and when the server 20 receives the transmitted information there exists a time and date)
	Regarding claim 16, claim 16 is directed to a method claim and recites the limitations analogous to claim 2. Thus, claim 16 is rejected due to similar reasons set forth above with respect to claim 2.
Regarding claim 18, Regarding claim 15, Korean document in view of Masuike discloses the method for providing information according to claim 14. Korean document further discloses (¶¶0020, 0022- the device 10 may generate image data of an image photographing a predetermined region and generate brightness information of the image by analyzing the generated image).
Regarding claim 20, claim 20 is directed to a method claim and recites the limitations analogous to claim 6. Thus, claim 20 is rejected due to similar reasons set forth above with respect to claim 6.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over an Information disclosure statement (IDS) submitted by the applicant on 03/20/2020, Korean document (KR 20150011654) in view of Masuike et al. (Patent No. US 10,733, 879 B2) foreign priority date Sep. 27, 2016, as applied to claim 14 and further in view of Shimamura et al. (Pub. No. US 20200347581 A1).

Regarding claim 17,  Korean document in view of Masuike discloses a method for providing information according to claim 14. Additionally, Korean document discloses  (e) sending the captured image from the on-board device to the server, wherein the step (b) includes detecting the brightness information of the sidewalk on the image capture date and time based on the captured image and the image capture location (¶0020-The device 10 generates location information corresponding to the image…the device 10 may determine that the corresponding area is dark and may include current location information and transmit it to the server 20. Note that time and date always existed). 

However, Shimamura discloses a management server utilizes the image data captured an image capturing apparatus to determine the sunshine condition in each location inside the work region.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Korean document in view of Masuike to include sending the captured image from the on-board device to the server, wherein the step (b) includes detecting the brightness information of the sidewalk on the image capture date and time based on the captured image and the image capture location by the server as taught by Shimamura such that the obtained information to be managed by the server (Shimamura : ¶0049-0050).
Claims 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over an Information disclosure statement (IDS) submitted by the applicant on 03/20/2020, Korean document (KR 20150011654) in view of Masuike et al.(Patent No. US 10,733, 879 B2) foreign priority date Sep. 27, 2016 and Fujita (Patent No. US 10,679,072 B2). 
Regarding claim 8, Korean document discloses  an on-board device, comprising: an imaging unit configured to capture an image of surroundings of a vehicle and produce the captured image (Fig. 1, ¶0017-the device 10 installed in the moving object may include devices capable of photographing the outside of the vehicle), and one or more processors configured to obtain … an image capture location when the imaging unit captures the image (¶0020-The device 10 generates location information corresponding to the image), detect brightness information of the (¶¶0002, 0020, 0022- the device 10 may generate image data of an image photographing a predetermined region and generate brightness information of the image by analyzing the generated image. Note that time and date always existed); and a transmitter configured to send the brightness information to a server (¶¶0020, 0022-the device 10 may determine that the corresponding area is dark and may include current location information and transmit it to the server 20).
Korean document is silent regarding a surrounding including sidewalk, and one or more processors configured to obtain an image capture date and time. 
However, Masuike discloses a surrounding including a sidewalk (Fig. 1, a sidewalk). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the Korean document to include a surrounding including a sidewalk as taught by Masuike for transmitting a state of sidewalk to at least one of an in-vehicle device and a smartphone (Mashuike: col. 8, lines 28-32).  
Furthermore, Fujita discloses one or more processors configured to obtain an image capture date and time (col. 8, lines 32-35, 62-67: col. 9, lines 9-11: the first environment map information received from the moving-object position estimating terminal apparatus 100. The environmental map information contains information items such as photography date and time).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Korean document to include one or more 

Regarding claim 9, claim 9 is directed to a device claim and includes limitations similar to claim 2. Thus, claim 9 is rejected due to similar reasons set forth above with respect to claim 2.
Regarding claim 11, see the rejection of claim 8.

Allowable Subject Matter
Claims 5, 10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho (Pub. No. US 20160364197-A1) describes a method of sharing a black box image based on location information. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHNAEL AYNALEM whose telephone number is (571)270-1482.  The examiner can normally be reached on M-F 9AM-5:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHNAEL AYNALEM/Primary Examiner, Art Unit 2488